Citation Nr: 0321050	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  96-34 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right knee pain.  

2.  Entitlement to service connection for left knee pain.  

3.  Entitlement to service connection for depression and 
fatigue as chronic disability due to an undiagnosed illness.  

4.  Entitlement to service connection for low back/joint pain 
as chronic disability due to an undiagnosed illness.  

5.  Entitlement to service connection for chest pain and 
night sweats as chronic disability due to an undiagnosed 
illness.  

6.  Entitlement to service connection for stomach pain and 
diarrhea as chronic disability due to an undiagnosed illness.  

7.  Entitlement to service connection for numbness of the 
hands as chronic disability due to an undiagnosed illness.  

8.  Entitlement to a rating in excess of 10 percent for 
headaches and dizziness as chronic disability due to an 
undiagnosed illness based on an initial award.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and father


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions decision by the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Pittsburgh, Pennsylvania, and Wichita, Kansas.  The veteran 
currently resides within the jurisdiction of the Pittsburgh, 
Pennsylvania, RO, from where this case has been certified.  

This case was previously before the Board in March 2003, at 
which time I was remanded for additional development.  
Unfortunately, this case will again have to be remanded.  




REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions, to 
include what VA is doing to develop the claim, notice of what 
the veteran could do to help his claim, and notice of how his 
claim is still deficient.  Cf. Quartuccio v. Principi, 16 Fed 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

The Board notes that both the Pittsburgh, Pennsylvania, and 
Wichita, Kansas, RO personnel had reviewed the veteran's 
service medical record when those offices issued rating 
decisions during the pendency of the veteran's appeal.  
Likewise, those files were available to the Board when it 
issued its August 2000 decision and remand.  The service 
medical records were apparently with the file at the time of 
the October 2001 rating action, as reference to those records 
was made in that determination.  Unfortunately, those service 
medical records are no longer incorporated in the veteran's 
claims file that is currently before the Board.  In order to 
properly evaluate the issues currently before the Board, it 
is necessary, if at all possible, for the service medical 
records to be associated with the claims folder.  In cases 
where the veteran's service medical records are unavailable 
through no fault of the claimant, there is a heightened 
obligation to assist the claimant in the development of his 
case.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303(a) (2001).  
Where service medical records are unavailable, the heightened 
duty to assist includes the obligation to search for 
alternate methods of proving service connection.  See Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  

The Board remanded this case in March 2003 specifically to 
find and incorporate those missing, misplaced, service 
medical records with the veteran's claims file.  
Unfortunately, both the RO in Pittsburgh, Pennsylvania, and 
Wichita, Kansas, personnel were unable to locate them.  
Although VA's search for medical records has been 
unsuccessful, to date, the Board notes that other options for 
inquiry are available.  The RO should not simply note that 
these records were misplaced during the appeal process.  
Rather, VA has an obligation, particularly under the Veterans 
Claims Assistance Act of 2000 (VCAA), to undertake efforts to 
obtain medical records from the archives, to try to see if 
the veteran's service medical records have been converted to 
microfiche and, if so, to obtain the microfiche, and other 
alternative evidence, such as obtaining any copies of the 
service medical records the veteran may have in his 
possession, copies of his military personnel records, lay 
testimony or written statements from disinterested parties 
who either served with the veteran on active duty or who are 
familiar with the veteran's contentions of treatment in 
service for his claimed disabilities.  After review of the 
veteran's claims folder, it does not appear that he and his 
representative were advised of the veteran's right to obtain 
other forms of evidence to prove his claim of current 
disability due to active duty service.  He should be afforded 
this opportunity.  

The veteran contends he has undiagnosed illnesses manifested 
by, but not limited to, joint pain, fatigue, muscle pain, 
sleep disturbances, cardiovascular, gastrointestinal, and 
neurological disturbances due to his active duty service 
during the Persian Gulf War.  In that regard, effective June 
10, 2003, new regulations were enacted governing the award of 
compensation benefits for "medically unexplained chronic 
multisymptom illnesses" incurred by veterans of the Persian 
Gulf War.  See 38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  
However, as the issuance of the most recent Supplemental 
Statement of the Case in April 2003 was prior to those 
changes, neither the veteran nor his representative have been 
furnished with those new regulations.  Such action is 
necessary in order to satisfy the requirements of due process 
of law.  

In support of his claim for a disability rating in excess of 
10 percent, based on an initial award, for headaches and 
dizziness, the veteran maintains, in correspondence and 
testimony presented at his personal hearings, that he 
experiences headaches every day, twenty-four hours a day, and 
is taking medication prescribed by his VA treating physician, 
whom he sees on a regular basis, for relief.  Further, he 
maintains that, on his days off from work, he goes to bed 
because of his headaches yet, somehow, he seems to be able to 
get through a normal workday even with the headaches.  During 
his videoconference hearing, the veteran noted that shortly 
before the hearing, and subsequent to the most recent RO 
review resulting in a 10 percent rating for his headache 
disability, his VA physician had increased the medication 
being prescribed those headaches.  He also noted that he was 
to return to his VA physician in January 2003 for follow-up 
treatment.  The Board notes that the most recent VA medical 
records are dated in July 2001.  It is important to note that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Hence, copies of those VA records subsequent to July 2001 
should be obtain and incorporated with his claims file.  The 
veteran related he receives all his medical treatment 
exclusively from VA, in both Pittsburgh and Altoona, 
Pennsylvania.  

Additionally, the Board observes that the most recent VA 
medical examination for the disabilities at issue is over two 
years old.  In light of the changes in the new regulations 
governing the award of compensation benefits for certain 
"medically unexplained chronic multisymptom illness" 
incurred by veterans of the Persian Gulf War, the available 
evidence is too old for an adequate evaluation of the 
veteran's current conditions.  VA's duty to assist includes 
providing him with a new examination.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Under the 
circumstances, the Board believes that the veteran should 
undergo another VA examination in order to determine the 
medical etiology and severity of the claimed disorders 
currently on appeal, and whether there is a nexus, or link, 
of those claimed disorders and his active military service.  

In view of the foregoing, the case is remanded for the 
following:  

1.  The RO must again make every effort to 
search for the veteran's service medical 
records, to include the premises at both 
the Pittsburgh and Wichita RO's, and any 
microfiche of those records that may be 
available either in the National Personnel 
Records Center or achieves.  Once 
obtained, those records are to be 
incorporated in the veteran's claims file.  
If, for any reason, copies of the 
veteran's service medical records cannot 
be located, a written statement to that 
effect is to be incorporated in the claims 
file and both the veteran and his 
representative notified of that fact.  

2.  If the veteran's service medical 
records are not found, the RO should 
inform the veteran and his representative 
of the veteran's right to submit 
alternative forms of evidence to support 
his claim.  This evidence may take the 
following forms (although the veteran may 
submit any evidence he finds 
appropriate):  copies of all service 
medical records that he may have in his 
possession; copies of his military 
personnel records; statements from 
service medical personnel; "buddy" 
certificates or affidavits; line of duty 
reports; copies of employment physical 
examinations, particularly those 
undertaken shortly after his separation 
from active duty service; medical 
evidence from hospitals, clinics and 
private physician by which or by whom he 
may have been treated, especially soon 
after service discharge; copies of 
letters written during service; 
photographs taken during service; copies 
of pharmacy prescription records; and 
copies of insurance examinations.  All 
records obtained should be associated 
with the claims folder.  

3.  Following appropriate procedures, 
copies of the veteran's VA medical 
records, subsequent to July 2001, 
particularly from VA Medical Centers in 
Pittsburgh and Altoona, Pennsylvania, 
should be obtained and incorporated in 
the veteran's claims file.  If such 
records are unavailable, notation to that 
effect must be made and both the veteran 
and his representative so notified.  

4.  The veteran and his representative 
should be furnished with a copy of the 
revised regulations governing the award 
of compensation benefits for "medically 
unexplained chronic multisymptom 
illness," which became effective June 
10, 2003.  Those revised regulations 
should specifically include a copy of all 
changes to 38 U.S.C.A. §§ 1117, 1118; 
38 C.F.R. § 3.317, which became effective 
on that date.  

5.  Thereafter, the RO should schedule 
appropriate VA examinations to determine 
the nature and etiology of the veteran's 
claimed disabilities, to include claimed 
knee disorders; multiple claimed 
disabilities due to undiagnosed illness; 
and his service-connected headaches and 
dizziness.  All examination findings, 
should be set forth in detail, along with 
the complete rationale for each opinion 
expressed and conclusion reached, and 
incorporated with the veteran's claims 
file.  

Both the veteran's claims file and copy 
of this entire remand must be made 
available to examining physicians for 
review.  A notation to the effect that 
this record review took place should be 
included in the report of the examiners.  

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  

Bilateral knee pain:  The examiner is to 
determine whether the veteran has a 
current disability, underlying pathology, 
causing the alleged bilateral knee pain.  
All appropriate procedures should be 
accomplished, to include x-rays and range 
of motion testing of both knees.  If a 
diagnosis is determined, the physician 
should offer an opinion as to whether it 
is at least as likely as not any disorder 
diagnosed is associated with the 
veteran's active duty service, given the 
available evidence contained in the 
veteran's claims folder.  

Undiagnosed illness:  Specialist 
examinations should be conducted, if 
indicated, pertaining to the veteran's 
claim of experiencing depression and 
fatigue, joint pain in the low back, 
chest pain and night sweats, stomach pain 
and diarrhea, and numbness of the hands, 
alleged as due to undiagnosed illness.  
The examining physician(s) is(are) to 
offer opinions as to whether each of the 
veteran's "symptoms" are due to a known 
diagnostic entity and, if so, present the 
diagnosis or underlying pathology for 
each "symptom."  If a diagnosis cannot 
be made, the examiner should so state.  
The specific medical findings pertaining 
to each claimed "symptom" should be set 
forth in detail.  

Headaches and dizziness:  The examining 
physician is to review the record and 
indicate the frequency of the headaches, 
medications prescribed for relief, and 
whether the headaches are manifest by 
characteristic prostrating attacks, and 
frequency thereof.  

6.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed, to the 
extent possible, in compliance with this 
remand, and by the Veterans Claims 
Assistance Act of 2000 (VCAA).  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  Thereafter, the RO should 
readjudicate the issues of service 
connection for right and left knee 
disorders, on a direct basis; service 
connection for multiple claimed chronic 
disabilities, due to undiagnosed illness; 
and for a rating in excess of 10 percent 
for headaches and dizziness, based on an 
initial award, in light of all pertinent 
legal authority, to include the revised 
regulations governing the award of 
compensation benefits for certain 
"qualifying chronic disabilities."  
Should the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for an opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


